Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: In view of the amendments/arguments filed on 05/26/2022, all prior rejections/objections are withdrawn and claims 38-60 are allowed. 

Regarding independent claims 38, 58 and 60, none of the cited arts alone or in combination disclose or suggests at least the “ identifying at least one region of interest comprising structured text in the textual media within the digital representation by executing at least one recognition algorithm with respect to the digital representation, each region of interest having a region feature density and comprising at least one recognizable image feature wherein the identified regions of interest have a region feature density comprising one or more feature density selection criteria; classifying the at least one region of interest according to object type based on the region feature density, attributes derived from the digital representation or the at least one recognizable image feature, wherein the attributes include black on white text, white on black text, color text, or a font classification; determining a likelihood indicator including at least one interrelationship metric associated with the classification of the at least one region of interest, wherein the interrelationship metric comprises a geometric metric, a time-based metric, an orientation metric, or a distribution metric; identifying at least one coordinate associated with the region of interest; generating a bounding box around the region of interest, wherein the bounding box is associated with the coordinate, the classification, the region feature density, and the likelihood indicator; and 2applying an optical character recognition (OCR) algorithm to the bounding box”, therefore claims 38, 58 and 60 are allowed. Dependent claims 39-57 and 59 depends directly or indirectly on claims 38 and 58, therefore they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669